Title: To Thomas Jefferson from William H. Keating, 1 July 1822
From: Keating, William H.
To: Jefferson, Thomas


Sir.
Philadelphia
July 1st 1822
Although I have not the honour of your acquaintance, I take the liberty, of trespassing upon your time, to offer you the enclosed pamphlet, which Contains, I believe, the description of the first new American mineral, discovered and described by Americans—In dedicating it to you, Mr Vanuxem and I have gladly Seized the first opportunity of manifesting the feelings of veneration, which we, in Common with all the people of these States, experience for one, who, in his exalted Station, has by his pursuits and patronage of Science Contributed So much to raise the Scientific Character of our Country, both at home and abroad—I remain very respectfully Sir Your most obedt ServtWillm H. Keating  Professor of Mineralogy and  Chemistry in the Univy of Pennsa